 



Exhibit 10.13
Award Number:                                       
Date of Award:                                         
CONNETICS CORPORATION STOCK PLAN (2000)
RESTRICTED STOCK PURCHASE AGREEMENT
     You (the “Grantee”) have been granted the right to purchase shares of
Connetics’ Common Stock (the “Award”), subject to the terms and conditions of
the Connetics Corporation Stock Plan (2000) (the “Plan”), as amended from time
to time, and this Restricted Stock Purchase Agreement (the “Agreement”), as
follows. Unless otherwise defined, the capitalized terms in this Agreement shall
have the same defined meanings as in the Plan.

     
Grantee’s Name and Address:
   
 
   
 
   
 
   
 
   
 
   
Total Number of Shares
   
of Common Stock Awarded
   
(the “Shares”)
                 Up to                                    
Purchase Price per Share
                 $0.001 Par Value per Share
Total Purchase Price
  $     
 
   

     1.     Issuance of Shares. Subject to the forfeiture provisions set forth
in Section 3, Connetics Corporation, a Delaware corporation (“Connetics” or the
“Company”), hereby issues the Shares to the Grantee for the Purchase Price per
Share set forth above (the “Total Purchase Price”), subject to this Agreement
and the terms and provisions of the Plan. All Shares issued under this Agreement
will be deemed issued to the Grantee as fully paid and nonassessable shares, and
the Grantee will have the right to vote the Shares at meetings of the Company’s
stockholders. Connetics shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee.
     2.     Payment of Total Purchase Price. The Total Purchase Price is payable
to Connetics upon execution of this Agreement. To the extent such payment method
and form of consideration is permitted by Applicable Laws, the Administrator has
determined that (check one):

      o    payment of the Total Purchase Price is due at the time the Grantee
signs this Agreement, and is payable in cash or by check at Grantee’s election;
  o    payment of the Total Purchase Price is deemed paid in full at the time
Grantee signs this Agreement, by Grantee’s prior services provided to the
Company.

 



--------------------------------------------------------------------------------



 



     3.     Forfeiture of Shares.
          (a)     All of the Shares are initially subject to forfeiture based on
either elapsed time, performance requirements, or a combination of the two. For
purposes of this Agreement, the term “vest” shall mean, with respect to any
Shares, that such Shares (and the applicable portion of the Total Purchase
Price) are no longer subject to forfeiture to Connetics. If the Grantee would
become vested in a fraction of a Share, such Share shall not vest until the
Grantee becomes vested in the entire Share. “Forfeiture” means any return of
Shares to the Company pursuant to Sections 3(b) or (c) below. “Unvested Shares”
means all Shares that remain subject to Forfeiture pursuant to either
Section 3(b) or (c), and “Vested Shares” means all Shares that are no longer
subject to any Forfeiture. “Contingent Shares” means those shares that are no
longer subject to Forfeiture pursuant to the terms of Section 3(b), but remain
subject to Forfeiture pursuant to Section 3(c). Connetics shall be the legal and
beneficial owner of any Forfeited Shares and shall have all rights and interest
in or related to Forfeited Shares without further action by the Grantee. In
addition, the Grantee shall forfeit the Purchase Price per Share for any
Forfeited Shares that are forfeited and reconveyed to the Company.
          (b)     Subject to the Grantee’s continued status as a Service
Provider and other limitations set forth in the Plan and this Agreement, the
Shares will vest in accordance with the following schedule:

  (i)   Time-Based Vesting. A total of                                    
Shares are subject to time-based vesting as follows: [1/3rd of the Shares shall
vest twelve months after the Award Date, and an additional 1/6th of the Shares
shall vest on each six month anniversary of the Award Date thereafter.]     (ii)
  Performance Vesting. A total of                                     Shares are
subject to performance-based vesting, on the performance standards set forth in
the Attachment to this Agreement. Based upon the achievement of Company goals as
determined by the Committee for the year ending December 31, [generally, the
year following grant year] (the “20___Actual Goals”), then all Shares that are
not Contingent Shares shall be automatically forfeited to the Company, effective
as of the date of the Committee meeting at which the decision is made regarding
goal achievement. Contingent Shares shall remain “Unvested Shares” pursuant to
this Agreement until the Contingent Shares are no longer subject to Forfeiture
pursuant to Section 3(c) below.

          (c)     Continued Status as a Service Provider. In addition to any
Forfeiture pursuant to Section 3(b)(ii) above, if the Grantee ceases to be a
Service Provider for any reason or no reason (except for death or Disability),
with or without cause, before the third anniversary after the Award Date, then
effective at the time of such cessation all Unvested Shares shall automatically
be forfeited to Connetics. If the Grantee ceases to be a Service Provider by
reason of death or Disability before the third anniversary after the Award Date,
then the percentage of

 



--------------------------------------------------------------------------------



 




the Shares that was not previously Forfeited pursuant to Section 3(b)(ii) as of
that date shall be pro-rated for the period of time between the Award Date and
the date of death or Disability (and those shares shall become Vested shares)
and the remainder of the Shares shall automatically be Forfeited to Connetics.
          (d)     Effect of Changes on Vesting.

  (i)   If the Grantee takes an authorized leave of absence, the Shares shall
continue to Vest for up to three months; the vesting of the Shares shall be
suspended after the leave of absence exceeds a period of three months. Vesting
of the Shares shall resume when the Grantee’s leave of absence has terminated
and the Grantee has returned to service to Connetics or any Parent or Subsidiary
of Connetics. The Vesting Schedule of the Shares shall be extended by the length
of the suspension.     (ii)   If Grantee has a change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant,
the Shares shall continue to vest in accordance with the Vesting Schedule set
forth above.

          (e)     Change in Control. Notwithstanding the foregoing, if, before
the third anniversary of the Award Date there is a change in control of the
Company as outlined in Section 13 of the Plan, then 100% of the Grantee’s
Unvested Shares shall immediately become Vested Shares and shall no longer be
subject to the Forfeiture provisions under this Agreement.
     (f)     Notice. Within 90 days after any Forfeiture, Connetics shall
provide the Grantee (or the Grantee’s estate) a written notice of forfeiture,
specifying the number of Shares forfeited. Failure to provide such notice on a
timely basis shall have no effect on the Forfeiture of the Shares.
     4.     Transfer Restrictions. The Grantee may not sell, transfer by gift,
pledge, hypothecate, or otherwise transfer or dispose of the Shares before the
Shares become Vested Shares. Any attempt to transfer Restricted Shares in
violation of this Section 3 will be null and void.
     5.     Certificates. This Agreement is the sole proof of Grantee’s
ownership of the Shares, and Grantee acknowledges that he/she will not receive a
stock certificate representing the Shares. The Grantee agrees that the Shares
shall be subject to Forfeiture as set forth in Section 3 of this Agreement and
the restrictions on transfer set forth in Section 4 of this Agreement. The
Company or Charles Schwab & Co. (or any other broker with which the Company has
established a relationship) (“Broker”) shall retain custody of the Shares until
the Shares have Vested in accordance with Section 3 of this Agreement. Upon
vesting of the Shares, the Company shall instruct its transfer agent to deposit
the Vested Shares into the Grantee’s existing account at Broker, subject to
payment (through sale of a portion of the Shares in accordance with Section 7)
of all applicable withholding taxes.

 



--------------------------------------------------------------------------------



 



     6.     Additional Securities and Distributions.
          (a)     Any securities or cash received (other than a regular cash
dividend) as the result of ownership of the Restricted Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained by the Broker in the same manner and
subject to the same conditions and restrictions as the Shares with respect to
which they were issued. The Grantee shall be entitled to direct Connetics to
exercise any warrant or option received as Additional Securities if the Grantee
supplies the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
Connetics to sell any such warrant or option. If Additional Securities consist
of a convertible security, the Grantee may exercise any conversion right, and
any securities so acquired shall constitute Additional Securities. If there is
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, Connetics or the Broker is authorized
to deliver to the issuer the certificates evidencing the Shares or the
Additional Securities in exchange for the certificates of the replacement
securities.
          (b)     Connetics shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.
     7.     Taxes.
          (a)     No Section 83(b) Election. As a condition to receiving the
Shares, the Grantee agrees to refrain from making an election pursuant to
Section 83(b) of the Internal Revenue Code with respect to the Shares.
          (b)     Tax Liability. The Grantee is ultimately liable and
responsible for all taxes owed by the Grantee in connection with the Award,
regardless of any action Connetics or its Parent or Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
Award. Neither Connetics nor any Parent or Subsidiary of Connetics makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant or vesting of the Award or the subsequent sale of
Shares subject to the Award. Connetics and its Parent and Subsidiaries do not
commit and are under no obligation to structure the Award to reduce or eliminate
the Grantee’s tax liability.
          (c)     Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.
(the “Tax Withholding Obligation”), the Grantee must arrange for the minimum
amount of such Tax Withholding Obligation to be satisfied in a manner acceptable
to Connetics.

 



--------------------------------------------------------------------------------



 



  (i)   By Share Withholding. The Grantee authorizes Connetics to, upon the
exercise of Connetics’ sole discretion, withhold from those Shares issuable to
the Grantee the whole number of Shares sufficient to satisfy the minimum
applicable Tax Withholding Obligation. The Grantee acknowledges that the
withheld Shares may not be sufficient to satisfy the Grantee’s minimum Tax
Withholding Obligation. Accordingly, the Grantee agrees to pay to Connetics or
any Parent or Subsidiary of Connetics as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the withholding of Shares described above.     (ii)  
By Sale of Shares. Unless the Grantee determines to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (iii) below, the
Grantee’s acceptance of this Award constitutes the Grantee’s instruction and
authorization to Connetics or Broker to sell on the Grantee’s behalf a whole
number of Shares from those Shares issuable to the Grantee as Connetics
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
after that day as practicable. The Grantee agrees to execute and deliver any
documents, instruments, or certificates that Connetics or the Broker may require
in connection with the sale of Shares pursuant to this Section. The Grantee will
be responsible for all Broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold Connetics harmless from any losses, costs, damages,
or expenses relating to any such sale. To the extent the proceeds of such sale
exceed the Grantee’s minimum Tax Withholding Obligation, the Company agrees to
pay the excess amount in cash to the Grantee. The Grantee acknowledges that
Connetics or its designee is under no obligation to arrange to sell any Shares
at any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation.
Accordingly, the Grantee agrees to pay to Connetics or its Parent or Subsidiary
as soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
Shares described above.     (iii)   By Check, Wire Transfer or Other Means. At
any time not less than five business days (or such fewer number of business days
as the Administrator determines) before any Tax Withholding Obligation arises
(e.g., a vesting date), the Grantee may elect to satisfy the Grantee’s Tax
Withholding Obligation by delivering to Connetics an amount that Connetics
determines is sufficient to satisfy the Tax

 



--------------------------------------------------------------------------------



 



      Withholding Obligation by (x) wire transfer to an account that Connetics
designates, (y) delivery of a certified check payable to the Company, or
(z) such other means as the Administrator specifies.

     8.     Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement or the Plan, the Company
may issue appropriate “stop transfer” instructions to its transfer agent and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
     9.     Refusal to Transfer. Connetics shall not be required (a) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (b) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom Shares have been sold or transferred in violation of
any of the provisions of this Agreement.
     10.      Restrictive Legends. The Grantee understands and agrees that
Connetics shall cause the legends set forth below or substantially equivalent
legends, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that Connetics or state or federal securities
laws may require:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED AND SUBJECT TO
FORFEITURE BY THE TERMS OF A RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE
COMPANY AND THE NAMED STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE
MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THAT AGREEMENT, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.
     11.     Entire Agreement: Governing Law. The Plan and this Agreement
constitute the entire agreement of the Parties with respect to the subject
matter of those documents, and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to that
subject matter. Neither the Plan nor this Agreement may be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee. These agreements are to be construed in accordance with and
governed by the laws of the State of California without giving effect to any
choice of law rule that would cause the application of the laws of any other
jurisdiction. If any provision of this Agreement is determined to be illegal or
unenforceable, it is the intention of the Parties that all the other provisions
shall nevertheless remain effective and shall remain enforceable.
     12.     No Rights to Employment. The Grantee acknowledges and agrees that
the Shares shall Vest, if at all, only during the period of the Grantee’s
continued status as a Service Provider, and that there is no express or implied
promise of continued engagement as a Service Provider for the vesting period.
Moreover, nothing in this Agreement or the Plan confers on the Grantee any right
with respect to continuation of the Grantee’s status as a Service Provider, nor

 



--------------------------------------------------------------------------------



 



shall it interfere in any way with the Grantee’s right or the Company’s right to
terminate the Grantee’s status as a Service Provider at any time, with or
without cause, and with or without notice. The Grantee acknowledges that unless
the Grantee has a written employment agreement with the Company to the contrary,
the Grantee’s status is at will.
     13.     Construction. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
     14.     Administration and Interpretation. If the Grantee or the Company
has any question or dispute regarding the administration or interpretation of
the Plan or this Agreement, they shall submit the matter to the Administrator.
The Administrator’s resolution of such question or dispute shall be final and
binding on all persons.
     15.     Venue. The Parties agree that any suit, action, or proceeding
arising out of or relating to the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of Santa Clara) and that the Parties shall
submit to the jurisdiction of such court. The Parties irrevocably waive, to the
fullest extent permitted by law, any objection the Party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 13 is for any reason be held invalid or
unenforceable, it is the specific intent of the Parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
     16.     Notices. Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified
mail, with postage and fees prepaid, addressed to the other Party at its address
as shown in these documents, or to such other address as the Party may designate
in writing from time to time to the other Party.
     Connetics and the Grantee have executed this Agreement and agree that the
Award is to be governed by the terms and conditions of this Agreement and the
Plan.

            Connetics Corporation,
 
a Delaware corporation
      By:               Title:                  

 



--------------------------------------------------------------------------------



 



     The Grantee acknowledges receipt of a copy of the Plan and the Agreement
and represents that he or she is familiar with the terms and provisions of both
those documents, and hereby accepts the Award subject to all of the terms and
provisions of this Agreement and the Plan. The Grantee has reviewed this
Agreement and the Plan in their entirety, has obtained the advice of counsel
before executing this Agreement or has voluntarily declined to seek such
counsel, and fully understands all provisions of this Agreement and the Plan.
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Agreement, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 14 of the Agreement.
The Grantee further agrees to notify Connetics upon any change in the residence
address indicated on the first page of this Agreement.

                 
Dated:
          Signed:    
 
               
 
                   (Grantee)

 



--------------------------------------------------------------------------------



 



ATTACHMENT
PERFORMANCE VESTING CRITERIA

 